Citation Nr: 0201798	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  00-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right wrist, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from September 1979 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  January 1999 decision by the 
Department of Veterans Affairs (VA) Houston, Texas Regional 
Office (RO).  That decision denied an increased rating for 
residuals of a fracture to the right wrist, currently 
evaluated as 10 percent disabling.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence does not reasonably show that the veteran is 
currently experiencing any limitation of pronation or 
supination in the right forearm.

3.  The evidence does not reasonably show that the veteran 
has ankylosis of the right wrist.

4.  The evidence shows that the veteran currently experiences 
pain and some limitation of motion of her right wrist, and 
she is currently in receipt of the maximum schedular rating 
assignable, given the clinical findings, regarding the right 
wrist.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for residuals of a fracture of the right wrist are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5213, 5214, 5215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed her of 
the information and evidence needed to substantiate her claim 
for entitlement to an increased rating for residuals of a 
fracture of the right wrist and complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examinations from December 1998, August 
2000 and March 2001, VA treatment records from 1998, a 
private orthopedic consult from 1999, and the veteran's 
statements and testimony before a hearing officer at a 
hearing held at the RO in May 1999.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to an increased rating for residuals of a 
fracture of the right wrist.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the claim need not be referred to the veteran or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran fractured 
her wrist in March 1980.  She was diagnosed with a navicular 
fracture of the right hand.  A May 1980 treatment note 
indicated that the fracture was healing in a good position.

A February 1991 rating decision granted service connection 
for residuals of a fracture of the right wrist and assigned a 
noncompensable rating.  The veteran filed an appeal regarding 
the initial disability rating.  A Board decision dated 
December 1995 granted the veteran an increased initial 
disability rating of 10 percent.

A July 1998 VA treatment note indicated that the veteran was 
status post fracture of the right wrist.  She sought 
treatment for worsening of symptoms.  The veteran reported 
increased pain and numbness.  The examiner noted a slight 
decrease in the range of motion of the right wrist and a 
decrease in sensation of the digits of the right hand.

The veteran filed a claim for an increased rating in August 
1998.  A VA treatment note dated August 1998 indicated that 
the veteran was treated for pain and numbness in the right 
wrist.  The assessment was carpal tunnel syndrome of the 
right wrist.

A VA neurological examination was conducted in December 1998.  
The claims file was not reviewed.  The examiner noted that 
the veteran brought in some limited records.  The veteran 
gave a history of fracturing her right wrist in the 1980s.  
She reported that the cast was set wrong and she favored her 
right hand.  She indicated that recently she had experienced 
pain in her wrist and lateral forearm.  She had some tingling 
in her fingers.  The examiner recommended a nerve conduction 
study to rule out carpal tunnel syndrome.  A nerve conduction 
study was conducted in December 1998.  The examiner found no 
electrodiagnostic evidence of carpal tunnel syndrome.

A VA joint examination was conducted in December 1998.  The 
examiner noted that the claims file was not available for 
review.  However, previous x-ray reports and C&P narratives 
available at the VAMC were reviewed.  The veteran reported a 
history consistent with her in-service injury.  She indicated 
that she experienced a gradual recurrence of radial aspect 
discomfort.  The examination report noted that repeated 
physical examinations and x-ray studies done of the right 
wrist at the Audie L. Murphy Memorial VAMC suggested multiple 
diagnoses of degenerative changes of the radiocarpal joint, 
or a possible parascaphoid disassociation, or carpal tunnel 
syndrome.  On examination, the veteran was very specific 
about her area of tenderness being at the area of the radial 
styloid on the right.  There was no gross deformity, 
discoloration, or edema about the wrist.  She was exquisitely 
tender over the tunnel one structures, including the abductor 
pollicis longus and extensor pollicis brevis.  She was also 
slightly tender in the distal anatomic snuffbox over the 
scaphoid.  There was minimal tenderness of the extensor 
pollicis longus.  Her discomfort was greatly increased by 
extension of the thumb against resistance and abduction of 
the thumb against resistance.  Her active range of motion was 
55 degrees of dorsiflexion and 60 degrees of palmar flexion.  
Radial deviation was 10 degrees and ulnar deviation was 24 
degrees.  This range of motion was accomplished only with 
encouragement of the veteran.  Her passive range of motion 
was 70 degrees of dorsiflexion , 80 degrees of palmar 
flexion, 20 degrees of radial deviation and 45 degrees of 
ulnar deviation.  The examiner reviewed multiple x-rays of 
the right wrist dating to February 1992 and noted no 
significant abnormalities of the distal radius or carpals.  
Also, there were no significant soft tissue abnormalities 
noted on those films.  In addition, the examiner reviewed the 
veteran's most recent x-ray from September 1998 and noted 
that anatomic alignment was normal.  No fractures or 
subluxations were seen and the soft tissue was within normal 
limits.  No foreign bodies were seen.  The examiner diagnosed 
the veteran as status post right scaphoid fracture (by 
history), healed, and without residual abnormality.  In 
addition, he diagnosed the veteran with recurrent chronic de 
Quervain's stenosing tenosynovitis of the right wrist, 
moderate to severe.

A May 1999 private orthopedic consult indicated that the 
veteran reported having problems with aches and pains in her 
right wrist 6 years prior.  She reported a history consistent 
with her in-service injury.  On examination the veteran had 
70 degrees of dorsiflexion, 80 degrees of palmar flexion, 30 
degrees of radial deviation, with pain, and 30 degrees of 
ulnar deviation.  The veteran had full pronation and 
supination.  She was tender over the first dorsal 
compartment.  The physician diagnosed her with right wrist 
pain, etiology unclear.

The veteran testified at a hearing held at the RO before a 
hearing officer in May 1999.  The veteran indicated that in 
the previous 8 months her condition had worsened to the point 
that she depended on a wrist brace.  She stated that her 
wrist was constantly throbbing, especially while she was at 
work.  She testified that she does have some lifting to do at 
work that has gotten more difficult because of decreased 
wrist strength.  The veteran also indicated that she was 
experiencing numbness in her right hand.  She stated that she 
is right handed, but has been learning to do more things with 
her left hand because she can't use her right hand the way 
she used to.  The veteran testified that she has flare-ups 
every week at work where the pain gets so bad she can't move 
her hand anymore.

A fee basis VA examination was conducted in August 2000.  The 
examiner reviewed the veteran's medical records.  The veteran 
reported a history consistent with both her in-service injury 
and previous treatment notes.  On examination the wrist joint 
was within normal limits.  There was no heat, redness, 
swelling, effusion, drainage, abnormal movement, instability 
or weakness.  Range of motion was 45 degrees of dorsiflexion, 
50 degrees of palmar flexion, 15 degrees of radial deviation 
and 40 degrees of ulnar deviation.  Range of motion was 
limited because of pain.  There was no additional limitation 
by fatigue, weakness, and lack of endurance or 
incoordination.  The veteran did not have any constitutional 
signs of arthritis.  The diagnosis was status post right 
wrist fracture with tendinitis.

A VA joint examination was conducted in March 2001.  The 
claims file and NOD were reviewed.  The veteran gave a 
history consistent with her in-service injury and previous 
treatment notes.  On examination, the veteran had normal bone 
and muscle contours.  There were two areas of tenderness.  
There was one area of tenderness over the first dorsal 
compartment at the proximal aspect of the extensor sheath 
with some localized tenderness over the entire first dorsal 
compartment.  The second area of tenderness was located over 
the proximal pole of the scaphoid at the radiocarpal joint.  
There was no tenderness along the extensor tendons of the 
index finger and the only area of localized tendinitis type 
pain was over the first dorsal compartment.  Range of motion 
showed palmar flexion of 85 degrees, dorsiflexion of 80 
degrees, ulnar deviation of 15 degrees, and radial deviation 
of 20 degrees.  She had good pronosupination and full range 
of motion with normal planar and palmar abduction.  The x-
rays of the right wrist demonstrated a normal appearing 
scaphoid with the possibility of fracture line residuals 
noted on the most radial aspect of the scaphoid at the 
"waist."  There was some narrowing of the radioscaphoid 
joint, which was consistent with mild post-traumatic 
arthritis.  There was no evidence of any bone reaction over 
the first dorsal compartment.  The diagnoses were fracture of 
the right scaphoid, healed; post-traumatic arthritis, mild, 
of the right scaphoid joint; and De Quervain's stenosing 
tenosynovitis of the first dorsal compartment.  The examiner 
noted that the veteran's tenosynovitis in the first dorsal 
compartment has nothing to do with the original injury.  It 
was more likely that the tenosynovitis developed as the 
result of a repetitive stress disorder, and there was 
evidence that a lag time of 15 years between a healed 
scaphoid fracture and the development of tendinitis is 
likely.  The examiner also noted there was a residual of the 
scaphoid fracture in the narrowing of the radioscaphoid 
joint.  He indicated that this was not severe, but it was 
present.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Limitation of supination of either forearm to 30 degrees or 
less is rated 10 percent disabling.  A 20 percent rating is 
assigned for limitation of pronation of either arm with 
motion lost beyond the last quarter of arc such that the hand 
does not approach full pronation.  Where motion is lost 
beyond middle of arc a 20 percent rating is assigned if it is 
the minor arm, and a 30 percent evaluation is assigned if it 
is the major arm.  38 C.F.R. §  4.71a Diagnostic Code 5213.

Ankylosis of the wrist in a favorable position in 20 degrees 
to 30 degrees of dorsiflexion is evaluated as 30 percent 
disabling if the major wrist is affected and 20 percent 
disabling if the minor wrist is affected.  If not in the 
favorable position, a 30 percent evaluation is assigned for 
the minor wrist and a 40 percent evaluation is assigned for 
the major wrist.  Ankylosis in an unfavorable position, in 
any degree of palmar flexion or with ulnar or radial 
deviation is evaluated as 50 percent disabling when there is 
involvement of the major wrist and 40 percent disabling where 
the minor wrist is affected.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215.

IV.  Analysis

The Board notes that the veteran is currently rated under 
Diagnostic Code 5215.  This diagnostic code specifically 
addresses limitation of motion in the wrist.  The Board notes 
that at the veteran's last VA examination her range of motion 
was only slightly impaired.  However, taking into account the 
pain the veteran experiences on motion, and the resulting 
functional impairment which would likely ensue, the Board 
concludes that the veteran meets the criteria for a 10 
percent rating under this diagnostic code.  The Board notes 
that a disability rating of 10 percent is the maximum rating 
available under this diagnostic code.

Under Diagnostic Code 5213, impairment of supination or 
pronation, higher ratings are available depending on the 
limitation of motion.  However, the veteran's VA medical 
exams all indicate that her pronation and supination are 
within normal limits.  Accordingly, the veteran does not meet 
the criteria for a rating under Diagnostic Code 5213.

Under Diagnostic Code 5214, ankylosis of the wrist, a higher 
rating is available depending on the nature of the wrist 
ankylosis.  However, there has been no medical evidence 
presented indicating that the veteran has ankylosis of the 
wrist.  Therefore, the veteran does not meet the criteria for 
a rating under Diagnostic Code 5214.

For the reasons stated above, the Board concludes that the 
veteran does not meet the criteria for a disability rating 
under a diagnostic code different from the one she is already 
rated under.  As the veteran is currently receiving the 
maximum rating allowable under that diagnostic code, criteria 
for a disability rating higher than 10 percent are not 
currently met.

V.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for her service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
fact, it does not appear that the veteran has been 
hospitalized for treatment of her disability since separation 
from service.  There is no evidence on the record of marked 
interference with employment and no medical evidence has been 
presented to support a conclusion that the veteran's service-
connected disability significantly interferes with her 
employment.  The Board also notes that her current rating 
contemplates a substantial degree of industrial impairment, 
and there is no reason to believe that the rating schedule 
does not adequately compensate the veteran for the 
impairment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

Entitlement to an increased rating for residuals of a 
fracture of the right wrist is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

